Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

)
FABIAN ARMENDARIZ,                                  )                     No. 08-04-00339-CR
)
                                    Appellant,                        )                             Appeal from
)
v.                                                                          )                       143rd District Court
)
THE STATE OF TEXAS,                                   )                    of Ward County, Texas
)
                                    Appellee.                          )                  (TC# 02-12-04518-CRW)

O P I N I O N

            Fabian Armendariz appeals his conviction of aggravated sexual assault.  Appellant entered
a plea of guilty and the trial court placed him on deferred adjudication community supervision. 
Upon finding that Appellant had violated the terms and conditions of community supervision, the
trial court entered an adjudication of guilt and sentenced Appellant to serve a term of eighteen years.
We affirm.
            Appellant’s court-appointed counsel has filed a brief in which he has concluded that the
appeal is wholly frivolous and without merit.  The brief meets the requirements of Anders v.
California, 386 U.S. 738, 18 L. Ed. 2d 493, 87 S. Ct. 1396, reh. denied, 388 U.S. 924, 18 L. Ed. 2d
1377, 87 S. Ct. 2094 (1967), by presenting a professional evaluation of the record demonstrating why,
in effect, there are no arguable grounds to be advanced.  See High v. State, 573 S.W.2d 807 
(Tex.Crim.App. 1978); Currie v. State, 516 S.W.2d 684 (Tex.Crim.App. 1974); Jackson v. State,
485 S.W.2d 553 (Tex.Crim.App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex.Crim.App. 1969). 
A copy of counsel’s brief has been delivered to Appellant, and Appellant has been advised of his
right to examine the appellate record and file a pro se brief.  No pro se brief has been filed.
            We have carefully reviewed the record and counsel’s brief, and agree that the appeal is
wholly frivolous and without merit.  Further, we find nothing in the record that might arguably
support the appeal.  The judgment is affirmed.



October 13, 2005                                                         
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Barajas, C.J., McClure, and Chew, JJ.

(Do Not Publish)